DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received 12/11/2020 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose [see applicant argument pages 8-17]. This language corresponds to the newly amended language of claims 1, 18, 20 and 22. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin US 2017/0205877.
In regard to claim 1, Qin teaches an electronic device comprising: a housing, a display, a first light-emitting device and a second light-emitting device configured to be positioned between the housing and a left-eye display region and a right-eye display region of the display respectively (see near-eye display 100 includes a human eye-oriented display screen 101, a microlens array 102 located on the side of the display screen close to human eyes..--paragraphs 0022-0024); and a first infrared camera and a second infrared camera configured to be positioned between the display and the second surface so as to correspond to the first light-emitting device and the second light-emitting device, respectively (see The left and right eye trackers 103 and 104 are infrared cameras configured to determine gaze directions of the left and right eye of the user by receiving infrared light reflected by the pupil of the eyes of the user..-- paragraphs 0033-0034), wherein a first infrared ray output from the first light-emitting device passes through the display toward a left eye of a user, and the first infrared ray reflected by the left eye passes through the display toward the first infrared camera, and wherein a second infrared ray output from the second light-emitting device passes through the display toward a right eye of the user, and the second infrared ray reflected by the right eye passes through the display toward the second infrared camera (see FIG. 2B, when it is detected by using the eye trackers 103 and 104 that a human eye is looking forward, in an area III at the upper edge of the display screen, the display region 201 deviates upward by a distance d3 relative to the center of the corresponding microlens 202, and in an area IV at the lower edge of the display screen, the display region 201 deviates downward by a distance d4 relative to the center of the corresponding microlens 202, where d3=d4, so that 
In regard to claim 2, Qin teaches an electronic device of claim 1, further teaches comprising a processor configured to be electrically connected to the display (see paragraphs 0034, 0055); and a memory configured to be electrically connected to the processor, wherein the memory stores instructions configured to cause, when executed, the processor to: detect a first infrared ray output from the first light-emitting device and reflected from a left eye of a user using the first infrared camera (see paragraph 0033-0034); detect the second infrared ray reflected from the right eye (see the left and right eye trackers 103 and 104 are infrared cameras configured to determine gaze directions of the left and right eyes of the user by receiving infrared light reflected by the pupil of the eyes of the user..—paragraph 0033); and determine a user's gaze on the basis of the detected first infrared ray and the detected second infrared ray (see fig. 2 element 122..—paragraphs 0033-0036). 
Claim 8 list all similar elements of claims 1-2. Therefore, the supporting rationale of the rejection to claims 1-2 applies equally as well to claim 8.
Claim 11 list all similar elements of claims 1-2. Therefore, the supporting rationale of the rejection to claims 1-2 applies equally as well to claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9-10, 12-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qin US 2017/0205877 as applied to claims 1-2 above, and further in view of Publicover et al. US 2011/0211056.
In regard to claim 3, Qin teaches an electronic device of claim 2, however, Qin fail to explicitly teach but Publicover teaches wherein the instructions are configured to cause the processor to control the first light-emitting device and the second light-emitting device (see system 10 may be included on a single device or two or more separate devices. For example, as shown in FIG. 7, the camera 14 and light sources 12 may be provided on a frame 18 or other device configured to be worn on a person's head……..light sources 12 may be mounted on or adjacent a so as to output the first infrared ray and the second infrared ray between two adjacent image frames output through the display (see a light emitting diode configured for emitting a relatively narrow or wide bandwidth of the light, e.g., infrared light at one or more wavelengths between about 640-700 nanometers, broadband visible light, e.g., white light, and the like……capturing images with the camera 14 and generating video signals representing the images—paragraphs 0023, 0047, 0050). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective file date to the claimed invention to combine the teaching of Publicover into a system of Qin in order wherein the instructions are configured to cause the processor to control the first light-emitting device and the second light-emitting device, as such a processing unit controls the light/sources to increase or decrease illumination levels to converge toward the target brightness levels within the field-of-view. This modulation of the light sources may be repeated with successive video images until target brightness levels are achieved..—see abstract.
Note: The motivation that was applied to claim 3 above, applies equally as well to claims 4-7, 9-10, 12-14 and 15 as presented blow. 

In regard to claim 4, Qin and Publicover teaches an electronic device of claim 2, further, Publicover teaches wherein each of the first light-emitting device and the second light-emitting device comprises at least two light-emitting devices, and wherein the instructions cause the processor to: identify at least two infrared rays emitted from the at least two light-emitting devices and reflected from the left eye and the right eye, respectively (see left and right eye trackers 103 and 104 are infrared cameras configured to determine gaze directions of the left and right eyes of the user by receiving infrared light reflected by the pupil of the eyes of the user..--paragraphs 0033-0036); further, Qin teaches and determine that an intermediate position between points where the at least two infrared rays [see infrared rays under Publicover as outlined above] are reflected is a position at which the left eye and the right eye gaze, respectively (see the displayed image size of the display region corresponding to each gaze angle. When determining that the user is under a near-sighted gaze angle, the image adjustment unit instructs each display region 101a on the display screen to consistently increase the number of pixel units to be displayed to a corresponding number in Table 2, to display a larger single subimage, so that multiple subimages can exactly pass through the microlens array and be focused on the retina of the human eye by the lens of the human eye, so as to jointly form a complete gap-free image..-- paragraphs 0044-0046). 
In regard to claim 5, Qin and Publicover teaches an electronic device of claim 2, further, Publicover teaches wherein the first light-emitting device and the second light-emitting device are infrared (IR) light-emitting diodes (LEDs) and are configured to be disposed adjacent to at least some of the plurality of diodes constituting the display (see illumination sources may each include one or more illuminating devices, such as incandescent bulbs, arc lamps, or light-emitting-diodes (LEDs). The camera may be a component of a frame grabber and processing system that produces feedback signals to individually control illumination sources based on captured images..--paragraphs 0012, 0055), further, Qin teaches and wherein the first light-emitting device is disposed at a center of the left-eye display region and the second light-emitting device is disposed at a center of the right-eye display region (see a human eye is looking forward, in an area III at the upper edge of the display screen, the display region 201 deviates upward by a distance d3 relative to the center of the corresponding microlens 202, and in an area IV at the lower edge of the display screen, the display region 201 deviates downward by a distance d4 relative to the center of the corresponding microlens 202, where d3=d4, so that all light refracted through the microlens can enter the eye, as shown by a partially enlarged view of the area III and the area IV in FIG. 2B. paragraphs 0034). 
In regard to claim 6, Qin and Publicover teaches an electronic device of claim 1, further, Qin teaches wherein each of the first infrared camera and the second infrared camera comprises a lens and an infrared sensor (see the display region 201 deviates downward by a distance d2 relative to the center of the corresponding microlens 202, so that all light refracted through the microlens can enter the eye..--paragraphs 0033-0036), and wherein the instructions are configured to cause the processor to detect an infrared ray [see infrared ray under Publicover as outlined above] incident on the lens using the infrared sensor, thereby determining a position at which the user gazes (see the display region 201 deviates downward by a distance d2 relative to the center of the corresponding microlens 202, so that all light refracted through the microlens can enter the eye…..the gaze direction of the human eye, all the display regions on the entire display screen deviate correspondingly..--paragraphs 0033-0036). 
In regard to claim 7, Qin and Publicover teaches an electronic device of claim 2, further, Publicover teaches wherein the first light-emitting device and the second light-emitting device are configured to be disposed between an outer surface of the display and the second housing (see FIG. 7, the camera 14 and light sources 12 may be provided on a frame 18 or other device configured to be worn on a person's head. In the embodiment shown, the frame 18 includes a bridge piece 18a, a rim 18b extending above or around each eye and defining an opening 18c, and/or a pair of ear supports 18d, e.g., similar to a pair of eyeglasses..--paragraphs 0043, 0045-0046). 
Claims 9-10 list all similar elements of claims 5-6.  Therefore, the supporting rationale of the rejection to claims 5-6 applies equally as well to claims 9-10.
Claims 12-15 list all similar elements of claims 3-6, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 12-15 applies equally as well to claims 12-15.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Mizuhara US 2016/0077585
Amayeh et al. US 2014/0218281

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/DANIEL T TEKLE/Examiner, Art Unit 2481               

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481